IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                December 4, 2007
                                No. 06-11337
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JOHN B BROADUS, also known as Blacc

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:06-CR-76-1


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      John B. Broadus appeals his sentence following his guilty plea to five
counts of an indictment charging him with conspiracy, distribution, and
possession with intent to distribute cocaine base. Broadus contends that the
district court erred by overruling his objections to information that was based
on hearsay and unsworn statements in violation of his Sixth Amendment right
to confront witnesses as set forth in Crawford v. Washington, 541 U.S. 36 (2004).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-11337

This court has held that the Confrontation Clause does not apply at sentencing.
United States v. Mitchell, 484 F.3d 762, 776 (5th Cir.), cert. denied, 128 S.Ct. 297
(2007); United States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006). Broadus
simply argues that this holding is incorrect and should be reversed. A panel of
this court cannot overrule a prior panel’s decision in the absence of intervening
contrary or superseding authority. Burge v. Parish of St. Tammany, 187 F.3d
452, 466 (5th Cir. 1999).
      Broadus argues that the district court committed Sixth Amendment error
in light of United States v. Booker, 543 U.S. 220 (2005), by adopting the facts
that were not proved beyond a reasonable doubt. Booker eliminated any Sixth
Amendment error caused by judicial factfinding with respect to sentencing
determinations by rendering the Sentencing Guidelines advisory rather than
mandatory. See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).
Broadus is asking the court to reverse Mares. As in the prior issue, one panel
of the court may not overrule another. See Burge, 187 F.3d at 466.
      Broadus asserts that all three of his felony drug convictions were related
for purposes of his criminal-history score because they had been consolidated for
sentencing. Whether prior convictions are related under U.S.S.G. § 4A1.2
because they were functionally consolidated for trial or sentencing is a question
of fact accorded deferential review under the clear-error standard. Buford v.
United States, 532 U.S. 59, 64-66 (2001). In United States v. Kates, 174 F.3d
580, 584 (5th Cir. 1999), the court held that two offenses involving delivery of
cocaine, occurring one week apart, were not related even though the defendant
was sentenced by same judge on same date for each offense and sentences were
concurrent.   The district court did not err in determining that Broadus’s
convictions were unrelated for the purpose of calculating his criminal history.
      The Government’s motion for summary affirmance is GRANTED, and its
alternative motion for an extension of time to file a brief is DENIED. The
district court’s judgment is AFFIRMED.

                                         2